DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20-22 were originally cancelled.
Claims 1-19 and 23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "information related to at least one of the voice signal change parameter, the near-end noise signal, or the anti-phase signal". It is not clear how the far-end voice signal is improved. Additionally it is not clear how the anti-phase signal and the changed far-end voice signal are output (superimposed or serial?).

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-6, it is not clear how these parameter and the noise control parameter interact to achieve a noise control effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US #2014/0064507) in view of Jang et al. (US #2017/0061980) further in view of Lee et al. (US #2010/0296668).

Regarding Claim 1, Su discloses a voice signal processing (Figs. 1A-14) method comprising:
acquiring a near-end noise signal and a near-end voice signal by using at least one microphone (Su ¶0047 discloses the near-end noise signal 632 is always picked up by ;
acquiring a far-end voice signal according to an incoming call (Su ¶0031 discloses when the far end talker speaks to the microphone, the speech signal is picked up by the far-end microphone that produces an analog far-end speech signal 102. The said speech signal 102 is then received by the far-end mobile phone transmitter 103 which transmits the speech signal to the near-end mobile phone 130, Figs. 1A, 6A-9);
determining a noise control parameter and a voice signal change parameter based on at least one of information about the near-end voice signal, information about the near-end noise signal (Su ¶0046 discloses the desired or the most appropriate signal shaping to be applied to the far-end speech should also vary in time, depending on the actual ambient noise level and/or characteristics, Fig. 5. ¶0047 discloses the digital far-end speech signal 630 is reconstructed by the mobile phone receiver circuitry 610. The near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to monitor the ambient noise. However, if the ambient noise has changed, then the new noise parameters are stored 603, and the module 601 goes back to monitor ambient noise).
Su may not explicitly disclose determining a noise control parameter and a voice signal change parameter based on at least one of information about the near-end voice signal, information about the near-end noise signal, or information about the far-end voice signal; generating an anti-phase signal of the near-end noise signal based on the noise control parameter; changing the far-end voice signal to improve articulation of the far-end voice signal based on information related to at least one of the voice signal change parameter, the near-end noise signal, or the anti-phase signal; and outputting the anti-phase signal and the changed far-end voice signal.
However, Jang (Figs. 1-2, 5-20) teaches determining a noise control parameter and a voice signal change parameter based on at least one of
information about the near-end voice signal, information about the near-end noise signal, or information about the far-end voice signal (Jang ¶0154 discloses the pre-processor 570 performs pre-processing for a sound signal collected through the input unit 560. For example, the preprocessor 570 performs a pre-process, such as volume adjustment, a DRC, noise cancellation, and echo cancellation for the sound signal provided from the input unit 560. For example, the pre-processor 570 cancels at least a part of the environment noise included in the sound signal through the noise cancellation, Figs. 5-9);
generating an anti-phase signal of the near-end noise signal based on the noise control parameter (Jang ¶0150 discloses the attenuation signal generation unit 540 inverts a phase of the sound signal provided from the output channel controller 530 to generate the attenuation signal. For example, the attenuation signal generation unit 540 generates the inverted phase signal of the sound signal provided from the output channel controller 530, Figs. 5, 7-9: attenuation signal generation unit);
changing the far-end voice signal to improve articulation of the far-end voice signal based on information related to at least one of the voice signal change parameter, the near-end noise signal, or the anti-phase signal (Jang ¶0178 discloses Fig. 9 illustrates an electronic ; and
outputting the anti-phase signal and the changed far-end voice signal (Jang Fig. 5: 552, Fig. 7: 755).
Su and Jang are analogous art as they pertain to improve far-end signal in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the adaptive audio signal shaping in noisy environment (as taught by Su) to cancel environmental noise (as taught by Jang, ¶0154) to increase user convenience (Jang, ¶0006).
And, Lee teaches determining a noise control parameter and a voice signal change parameter based on at least one of generating an anti-phase signal of the near-end noise signal based on the noise control parameter (Lee ¶0137 discloses it may be desirable to configure apparatus A114 [Fig. 13A] to use control signal SC14 to control one or more parameters of ANC filter F12, such as a gain of ANC filter F12, a cutoff frequency of ANC filter F12, and/or an operating mode of ANC filter F12. In such case, control signal generator CSG10 can be configured to map a signal quality value to a corresponding control parameter value according to a mapping that can be linear or nonlinear and ;
changing the far-end voice signal to improve articulation of the far-end voice signal based on information related to at least one of the voice signal change parameter, the near-end noise signal, or the anti-phase signal (Lee ¶0062 discloses it may be desirable to use ANC in conjunction with reproduction of a desired audio signal. For example, a wireless headset used to reproduce the voice of a far-end speaker during a telephone call can be configured to perform ANC. Such a device can be configured to mix the reproduced audio signal [e.g., a received telephone call] with an anti-noise signal upstream of a loudspeaker that is arranged to direct the resulting audio signal toward the user's ear. ¶0063 discloses an ANC operation may be less effective at higher frequencies than at lower frequencies. In this and other cases, it is desirable, in addition to performing an ANC operation, to modify the spectrum of the reproduced audio signal to boost intelligibility. ¶0133 discloses when reproduced audio signal SR10 becomes available, it may be desirable for control signal SC10 to provide a maximum degree of noise cancellation [e.g., to allow the user to hear the far-end audio better]. For example, it may be desirable for control signal SC10 to control ANC filter F12 to have a high gain, such as a maximum gain. Alternatively or additionally, it may be desirable in such case to control audio output stage AO12 to mix a high level of anti-noise signal SA10 with equalized audio signal SQ10); and
outputting the anti-phase signal and the changed far-end voice signal (Lee ¶0097 discloses apparatus A100 also includes an audio output stage AO10 that is configured .
Su, Jang, and Lee are analogous art as they pertain to improve far-end signal in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Su in view of Jang in light of the teachings of Lee to configure control signal generator to smooth the values of each of one or more signal qualities and/or control parameters over time (as taught by Lee, ¶0141) to reduce the level of background noise that reaches the ear by using an ANC technique while delivering useful sound signals, such as music and far-end voices (Lee, ¶0007).

Regarding Claim 2, Su in view of Jang and Lee discloses the voice signal processing method of claim 1, wherein the anti-phase signal comprises
an anti-phase signal with respect to a virtual noise signal estimated from the near-end noise signal based on at least one of a different between a position where the near-end noise signal is acquired and a position where the far-end voice signal is perceived or a difference between a time when the near-end noise signal is acquired and a time when the far-end voice signal is perceived (Jang ¶0160 discloses the synchronization controller 605 makes a control to compensate for a time difference between the inverted phase signal generated in the inverted signal generation unit 603 and the sound signal output through the main output unit 550, and then outputs the inverted phase signal through the auxiliary output unit 552 shown in Fig. 5).
Su and Jang are analogous art as they pertain to improve far-end signal in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the .

Regarding Claim 3, Su in view of Jang and Lee discloses the voice signal processing method of claim 1, wherein the information about the far-end voice signal comprises at least one of
information about encoding of the far-end voice signal (Su ¶0031 discloses once received by the near-end mobile phone 130, the speech signal is converted back to its analog form called received far-end speech [or simply far-end speech] 138 before being played back through a loudspeaker or earphone, Fig. 1A. ¶0033 discloses the received far-end speech signal was in its digital form 230 before converted back to its analog form 235 by the DIA converter 210. The analog far-end speech is then fed to an adjustable volume amplifier 237 [Fig. 1A] before passed on to the loudspeaker or earphone. Figs. 6A-7: applying adaptive signal shaping on the received far-end speech),
information about a frequency band of the far-end voice signal (Su ¶0035 discloses in Fig. 3, it can be seen that the typical spectrum of speech signal 310 has very distinct characteristics: the energy in the high frequency region is significantly lower than that in the low frequency region. However, the typical ambient noise spectrum 320 remains almost flat above around 1.5 KHz),
information about whether the far-end voice signal is being output (Su claim 1: improving the quality of a far-end audio signal for playback on a device in a noisy environment),
information about a channel through which the incoming call is received (Su Figs. 6A-7: mobile phone receiving circuit), or
information about a mode of the incoming call (Su ¶0046 discloses the desired or the most appropriate signal shaping to be applied to the far-end speech should also vary in time, depending on the actual ambient noise level and/or characteristics, Fig. 5. ¶0047 discloses the digital far-end speech signal 630 is reconstructed by the mobile phone receiver circuitry 610. The near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to monitor the ambient noise. However, if the ambient noise has changed, then the new noise parameters are stored 603, and the module 601 goes back to monitor ambient noise. ¶0048 discloses the noise parameters stored in 603 are used by the module 605 to determine the best choice of the signal shaping filter, with or without an associated volume modification factor [energy gain], among a set of at least one predetermined and/or pre-stored shaping filter(s) 604, with or without associated energy gains, to be used to enhance the far-end speech signal. In addition to, or even instead of, the best signal shaping filter, module 605 may select an automatic gain control [AGC] among a set of at least one predetermined and/or pre-stored AGC, with varying amounts of gain can be used to enhance the far-end speech signal 630 in module 606, Fig. 6A. Further, details regarding the use of AGC is illustrated in Fig. 13).

4, Su in view of Jang and Lee discloses the voice signal processing method of claim 1,
wherein the information about the near-end voice signal comprises information about whether the near-end voice signal is in an active state (Su ¶0047 discloses the digital far-end speech signal 630 is reconstructed by the mobile phone receiver circuitry 610. The near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to monitor the ambient noise. However, if the ambient noise has changed, then the new noise parameters are stored 603, and the module 601 goes back to monitor ambient noise, Figs. 6A-7: mobile phone receiving circuit).

Regarding Claim 5, Su in view of Jang and Lee discloses the voice signal processing method of claim 1,
wherein the information about the near-end noise signal comprises at least one of the information about a frequency band of the near-end noise signal or information about a noise type of the near-end noise signal (Su ¶0047 discloses the near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to .

Regarding Claim 6, Su in view of Jang and Lee discloses the voice signal processing method of claim 1, wherein the noise control parameter denotes at least one of
a frequency band in which the anti-phase signal is generated (Su ¶0047 discloses the near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to monitor the ambient noise. However, if the ambient noise has changed, then the new noise parameters are stored 603, and the module 601 goes back to monitor ambient noise, Figs. 6A-7: mobile phone receiving circuit).
Su may not explicitly disclose wherein the noise control parameter denotes at least one of whether the anti-phase signal is generated, an output power of the anti-phase signal.
However, Jang teaches wherein the noise control parameter (Jang ¶0168 discloses the attenuation signal generation unit 740 detects an external environment parameter to be applied to the attenuation signal based on the microphone input signal) denotes at least one of
whether the anti-phase signal is generated (Jang ¶0068 discloses the audio processing module 280 outputs, through the second speaker 284, the attenuation signal obtained by inverting a phase of the sound signal through the first speaker 282. The ,
an output power of the anti-phase signal (Jang ¶0054 discloses the electronic device 100 configures an inverted phase signal of the sound signal output through the main output unit 110 as the attenuation signal to output the inverted phase signal through the auxiliary output unit 120, Fig. 1. ¶0166 discloses the attenuation signal generation unit 740 detects an external environment parameter in a microphone input signal provided from an input controller 770 of the audio input module. The attenuation signal generation unit 740 generates the attenuation signal by filtering an inverted phase signal of the sound signal based on the external environment parameter. That is, the attenuation signal generation unit 740 generates the attenuation signal by pre-distorting the inverted phase signal to correspond to the external environment parameter in order to attenuate an echo component transformed based on the external environment parameter), or
a frequency band in which the anti-phase signal is generated (Jang ¶0180 discloses the AEC 981 cancels at least a part [e.g., the echo component] having a frequency characteristic similar to the echo reference data of the microphone input signal, through a frequency analysis for the microphone input signal provided from the input controller 970. Additionally, the AEC 981 updates the echo reference data to correspond to an external environment parameter).
.

Regarding Claim 7, Su in view of Jang and Lee discloses the voice signal processing method of claim 1, wherein the voice signal change parameter denotes at least one of
pieces of information about whether a change of the far-end voice is applied (Su ¶0046 discloses the desired or the most appropriate signal shaping to be applied to the far-end speech should also vary in time, depending on the actual ambient noise level and/or characteristics, Fig. 5. ¶0047 discloses the digital far-end speech signal 630 is reconstructed by the mobile phone receiver circuitry 610. The near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to monitor the ambient noise. However, if the ambient noise has changed, then the new noise parameters are stored 603, and the module 601 goes back to monitor ambient noise),
an output power of the changed far-end voice signal (Su ¶0048 discloses the noise parameters stored in 603 are used by the module 605 to determine the best choice of the signal shaping filter, with or without an associated volume modification factor ,
a frequency band in which the far-end voice signal is changed (Su ¶0035 discloses in Fig. 3, it can be seen that the typical spectrum of speech signal 310 has very distinct characteristics: the energy in the high frequency region is significantly lower than that in the low frequency region. However, the typical ambient noise spectrum 320 remains almost flat above around 1.5 KHz), or
a voice signal change method (Su ¶0047 discloses the digital far-end speech signal 630 is reconstructed by the mobile phone receiver circuitry 610. The near-end noise characteristics such as energy and spectrum, or parameters representing the spectrum information, are determined by the signal processing module 601. The near-end noise characteristics are then checked by module 602 to determine if the ambient noise has been changed from last determination. If there was no change, no update of the ambient noise parameters is required and the noise determination module goes back to .

Regarding Claim 8, Su in view of Jang and Lee discloses the voice signal processing method of claim 1,
wherein in the changing of the far-end voice signal (Su ¶0046 discloses the desired or the most appropriate signal shaping to be applied to the far-end speech should also vary in time, depending on the actual ambient noise level and/or characteristics, Fig. 5), a difference between the acquired far-end voice signal and a far-end voice signal in an environment where the near-end noise signal and the anti-phase signal exist is reduced for each frequency bin of a far-end voice signal spectrum (Su ¶0047 discloses the digital far-end .

Regarding Claim 9, Su in view of Jang and Lee discloses the voice signal processing method of claim 8, wherein the changing of the far-end voice signal (Su ¶0061  comprises:
classifying the frequency bins into an energy increase class, an energy decrease class, and an energy maintaining class based on an auditory perception model (Su ¶0040 discloses the resulting signal will have a significantly increased energy in the high frequency region [between 1.5 KHz and 3 KHz] compared to the low frequency region [between 200 Hz and 1 KHz], sometimes called a spectrum tilt 452 [Fig. 4A] comparing to the original signal, or the spectrum shaping gain 451. For example, when the far-end speech has a spectrum with a peak of -18 dB at the low frequency region vs. a peak of -45 dB at high frequency region, i.e. a difference of 27 dB, after the strong signal shaping, the difference could be reduced to 12 dB or even less, resulting in a net audible gain of 15 dB or more in the perceptually critical band, therefore enhancing the perceived quality of the modified speech signal in the presence of a strong ambient noise. ¶0062 discloses AGC is used in conjunction with the signal shaping filter to perform the Shaping Filtering [Fig. 6, 606]. For example, when the ambient noise level is determined to be low, the best signal shaping filter determination module 605 in Fig. 6 ; and
transferring energy of the energy decrease class of the far-end voice signal to the energy increase class (Su ¶0061 discloses when the near-end noise level is high, certain low level signal will be simply inaudible. In those situations, it might be more desirable or even essential to perform an automatic gain control [AGC] in order to preserve intelligibility of the low level signal).

Regarding Claim 10, Su in view of Jang and Lee discloses the voice signal processing method of claim 1,
wherein the changing of the far-end voice signal comprises changing the far-end voice signal based on a speaking pattern-based model (Su claim 12 discloses the far-end audio signal characteristic is configured from the near-end audio signal, and the optimized signal shaping filter is identified on the basis of the characteristic).

Regarding Claim 11, Su in view of Jang and Lee discloses the voice signal processing method of claim 1,
wherein the anti-phase signal is generated based on the changed far-end voice signal of a previous frame (Jang ¶0160 discloses the synchronization controller 605 makes a control to compensate for a time difference between the inverted phase signal generated in the inverted signal generation unit 603 and the sound signal output through the main output unit 550, and then outputs the inverted phase signal through the auxiliary output unit 552 shown in Fig. 5).
Su and Jang are analogous art as they pertain to improve far-end signal in noisy environment. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the adaptive audio signal shaping in noisy environment (as taught by Su) to cancel environmental noise (as taught by Jang, ¶0154) to increase user convenience (Jang, ¶0006).

Claims 12-19 are rejected for the same reasons as set forth in Claims 1-11.

Claim 23 is rejected for the same reasons as set forth in Claim 1 (Su ¶0063-¶0069 discloses hardware, software or a combination can be used to implement in a computer system or other processing system). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651